Hirschberg, P. J.:
On or about the 26th day of April, 1905, the relator, with three others, was indicted by the grand jury of Kings county under the provisions of section 344a of chapter 9 of title 10 of the Penal Code. The chapter of the Penal Code referred to provides for the punishment of the crime of gambling, and the indictment charged the relator under three counts with the guilt of engaging in the forbidden practice which is commonly known as playing policy. He-first pleaded that he was not guilty, but subsequently, after the trial and conviction óf the other three, withdrew that plea and pleaded guilty to the third count in the indictment; and on the judgment of conviction, founded on'that plea, was duly sentenced in the County Court of Kings county on the 22d day of May, 1905, to serve a term of eight months imprisonment in the penitentiary of that county. Shortly thereafter he sued out for his discharge writs of habeas corpus and certiorari against the warden of the penitentiary and the clerk of the county, and his appeal is taken from an order of the- Supreme Court dismissing the writs upon the trial of his demurrers to the returns.
The third count of the indictment charges the relator with knowingly having in his possession on the day named as the one on which the offense was committed “ certain papers, prints, writings, numbers, devices, policy slips and articles of the kind such as are commonly used in carrying on, promoting and playing the game commonly called policy,” committed by then willfully and feloniously having in his possession knowingly “ certain papers, prints, writings, numbers, devices, policy slips and articles of the kind such as is* commonly used in carrying on, promoting and playing the game commonly called policy, a more particular description of which said game commonly called policy and of said papers, prints, writings, numbers,- devices, policy slips and articles of the kind such as is* commonly used in carrying on, promoting and playing the game of policy is to the grand jury unknown.”
*8. The relator assails, the right of the People to imprison him on the judgment of conviction because, as he ■ claims, the count in the indictment to which he pleaded guilty charges no ■ crime, for the reason that certain allegations are omitted ‘ which are deemed .by him to be essential. "Without considering and. determining the question of the sufficiency, of the allegations of the ' third count in' the indictment, it seems to us sufficient to say that the question cannot be presented for the first time after judgment - without a motion made in arrest of judgment or by a direct appeal. The provisions of the Code of Criminal Procedure for the redress of grievances relating to jurisdictional and other defects in- the prosecution and trial of indictments are ample, and should be deemed in this case exclusive. By section 321 of the Code of Criminal ■ Procedure it is provided that the only pleading allowable on the part of - an indicted defendant is either a demurrer or. a plea. Section 323 sets forth the grounds of demurrer, among which is the one that the facts stated in the indictment do not constitute a. crime. Section 467 defines a. motion in arrest of judgment, which may be-made even after a plea- of guilty, and which may be founded1 on any of the defects in the indictment mentioned in section 331. Se'ction 469 provides that stich motion must be made' before or at the time when the defendant is called for judgment. • And section 331 provides that the objections to an indictment'mentioned in section 323 can only be taken by demurrer, except that the objection to- the. jurisdiction of the court over the subject of the indictment, or that the facts stated do not constitute a crime, may be taken at, the trial, Under the plea of not guilty, and -in arrest of judgment. It thus appears that the relator might have' raised the question now presented by demurring to the indictment, or upon the trial under a plea of not guilty, or after - his plea of guilty had been entered, upon a motion in arrest of judgment. On the adoption of any of these courses, an adverse decision would have been subject to appellate review. But we do not think the relator was at liberty ■ io treat the indictment as sufficient, to plead guilty to one Of the- counts, to permit judgment to be entered against him upon-that plea without protest or, objection, to assert, as the record in this case- indicates he did, that he had nothing to say when asked whether he had any legal cause to show why judgment should not *9be pronounced against him; and after judgment has been so pronounced, with his voluntary and deliberate assent, to procure his discharge from the sentence imposed because of defects or irregularities of which he might have availed himself upon the trial, or by motion in arrest of judgment. A' somewhat similar question was similarly decided by this court in People v. Austin (63 App. Div. 382; affd., 170 N. Y. 585). It may be that there are irregularities , in the commitment of the relator, but he is detained not by virtue of that process but by virtue of the judgment. (People ex rel. Trainor v. Baker, 89 N. Y. 460.) The judgment is regular and valid on its face ; it was rendered by a court of competent jurisdiction ; it was founded upon an indictment charging a recognized crime; the objection now urged against its enforcement was not presented at the trial or before the rendition of the judgment; and no legal ground exists for interference with the execution of the sentence.
It follows that the order appealed from should be affirmed.
Bartlett, High and Miller, JJ., concurred.
Order dismissing writs of habeas corpus and certiorari affirmed, without costs.


Sic.